                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 VINNETTA DYER SAUNDERS,                                           DATE FILED:

                             Plaintiff,
                                                                      19-CV-22 (RA)
                        v.
                                                                          ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         On May 20, 2021, Plaintiff in this action filed a motion for attorneys’ fees. Dkt 27. If the

Defendant wishes to file an opposition to this motion, it shall do so no later than June 14, 2021. Should

Defendant file an opposition, Plaintiff may file a reply no later than June 28, 2021.

SO ORDERED.

Dated:      May 25, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
